Citation Nr: 1728758	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

E. Carroll, Associate Counsel


INTRODUCTION

The appellant had active duty service from November 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the VA Regional Office (RO) in Waco, Texas, which determined that the appellant was ineligible for VA benefits based upon the character of his discharge from service.

Administrative decisions issued in September 1969 and July 1981 concluded that this period of service was terminated by a discharge issued under dishonorable conditions that bars the payment of VA benefits. 

The appellant had a hearing before the undersigned in October 2015.

In February 2016, this matter was remanded for further development, to include obtaining the appellant's complete service personnel records, which have since been associated with the claims file.


FINDINGS OF FACT

1. The appellant's discharge from service was a result of willful and persistent misconduct.

3. The appellant's discharge was upgraded to general on May 26, 1977 by the Department of Defense (DOD) special discharge review program, which was denied by the Discharge Review Board upon re-review on August 11, 1978.

4. In May 1969 and July 1981 VA administrative decisions, the appellant's period of service from November 30, 1966 to June 8, 1969 was found to have been terminated by a discharge issued under other than honorable conditions.

5. There is no indication that the appellant was insane at any point during service.


CONCLUSION OF LAW

The character of the appellant's discharge as under other than honorable conditions constitutes a bar to basic eligibility to VA benefits. 38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. § 3.12 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. §101(2); 38 C.F.R. § 3.1(d). A person seeking VA benefits must first establish that the service member, upon whose service such benefits are predicated, has attained the status of veteran. Holmes v. Brown, 10 Vet. App. 38, 40 (1997). VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 5303; 38 C.F.R. §3.129(a). 

A discharge or release from service because of willful and persistent misconduct, is considered to have been issued under dishonorable conditions. 38 C.F.R. §3.12(d). A discharge because of a minor offense will not be considered willful persistent misconduct if service was otherwise honest, faithful, and meritorious. 38 C.F.R. §3.12(d)(4). 

In addition, if a person receives a discharge under other than honorable conditions that was issued for a period of absence without official leave (AWOL) for a continuous period of at least 180 days, the discharge will serve as a bar to the receipt of VA benefits. 38 C.F.R. §3.12(c)(6). The discharge will not serve as a bar if there are compelling circumstances to warrant the prolonged absence. Id. 

A discharge of under other than honorable conditions will not be a bar if it is found that the person was insane at the time of committing the offense. 38 C.F.R. § 3.12(b). An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a) 

The United States Court of Appeals for Veterans Claims has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct. Struck v. Brown, 9 Vet. App. 145 (1996). 

In May 1997, VA General Counsel discussed the intended parameters of the types of behavior that were defined as insanity in 38 C.F.R. § 3.354 (a). It was found that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation. It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity. See VAOPGCPREC 20-97. 

An honorable or general discharge issued on or after October 8, 1977, by a Discharge Review Board established under 10 U.S.C.A. § 1553 sets aside a bar to benefits imposed under 38 C.F.R. § 3.12 (d), but not 38 C.F.R. § 3.12 (c), provided that the discharge is upgraded as a result of an individual case review. 38 C.F.R. § 3.12 (g).

The appellant was discharged from military service under conditions other than honorable. 

Service personnel records show that the appellant was AWOL on three separate occasions during service for a total of 22 days.

The service treatment records document issues regarding the appellant's inability to get along with his supervisors, as well as increased disrespect and resistance to command.  In January 1968, he was diagnosed with acute maladjustment disorder.  His psychiatric status was evaluated as abnormal in May 1969 for separation purposes, as he was diagnosed with a passive aggressive personality, manifested by stubbornness, poor judgment, and behavior.  The report said that the appellant offered numerous rationalizations to absolve himself of responsibility for his misconduct and did not exhibit sufficient motivation for further retention in service.  The psychiatric examiner's impressions were that the appellant did not have a significant mental illness and that he was mentally responsible, able to distinguish right from wrong, possessed the mental capacity and competence to understand and participate in military board proceedings, and had otherwise met the standards for retention in service as prescribed in applicable military law and regulations. 

On May 17, 1969, his supervisor recommended that the appellant appear before a Board of Officers to determine whether he should be discharged before the expiration of his term for reasons of unfitness. A discharge was recommended, after it had been determined that the appellant had been AWOL on three occasions for which he stood special courts martial. In addition, documents accompanying the appellant's discharge recommendation indicated that he had failed to report for duty on time; he would willfully disobey orders and commands; was disrespectful to non-commissioned officers; and would fail to salute his senior officers.  The recommendation also noted that the appellant would break restrictions, violate uniform regulations, shirk his duties, and had been found to possess and smoke marijuana on more than one occasion.  He also appropriated a government truck for his own use. The military documents further indicated that his supervisors, as well as the psychiatric examiner, concluded that additional rehabilitative efforts would not be successful.  

On May 1, 1969, the appellant requested reconsideration of his case, but withdrew his request on May 25, 1969, instead asking that his case stand on the record.   He was discharged from active duty on June 8, 1969 under other than honorable conditions.

A September 1969 VA administrative decision delineated all of the appellant's prior offenses and concluded that he demonstrated willful and persistent misconduct, as well as a lack of interest in military service. Therefore, his discharge on June 8, 1969 was determined by VA to have been under other than honorable conditions and constituted a bar for VA benefits.

A July 1981 VA administrative decision noted that the DOD special review program had upgraded the appellant's discharge to a general discharge on May 26, 1977. However, under Public Law 95-126, his discharge was required to receive a second review by the Discharge Review Board, which did not affirm the upgraded discharge on August 11, 1978. Thus, VA concluded that the previous determination that the discharge was under dishonorable conditions remained in effect, which continued to bar the appellant from being eligible for VA benefits.

In October 2015, the appellant testified before the undersigned that he had disobeyed a direct order during service and had been incarcerated for a period of time as a result.  He stated that he had not realized the ramifications of agreeing to a dishonorable discharge while separating from service.  

Analysis

While the appellant's discharge was upgraded to general by the DOD special discharge review program in May 1977, Public Law 95-126 required that his discharge receive a second review by the Discharge Review Board.  Thus, a re-review determined that the appellant did not qualify for an upgrade under the new uniform standards for discharge review. Therefore, the upgraded discharge issued under the DOD special discharge review program does not remove the bar to benefits as a matter of law and the Board is unable to honor the upgrade for VA benefits purposes. See 38 C.F.R. § 3.12(h).  In this regard, the Board notes that any disagreement that a claimant may have with his discharge classification must be raised with the Army Board for Correction of Military Records.  See Harvey v. Brown, 6 Vet. App. at 424 (1994).

Further, while the appellant testified that he was unaware of the ramifications of his acceptance of an undesirable discharge due to unfitness; the record shows that prior to accepting the discharge, he was provided detailed information pertaining to the ramifications of such actions, to include that he would become ineligible for VA benefits, among other rights and benefits as a veteran. It appears that the appellant understood, and without reservation, accepted discharge under other than honorable conditions, and divestiture of Federal, state and VA benefits. He freely acknowledged this in a signed statement in May 1969. Regardless of his awareness, the dispositive question is whether there was a pattern of willful and persistent misconduct, not whether he was aware of the implications of conceding that there had been such a pattern.

VA benefits are not payable where the former service member was discharged or released under dishonorable conditions due to willful and persistent misconduct. 38 C.F.R. § 3.12(d). In this instance, the reasons for the appellant's discharge from service under conditions other than honorable are clearly delineated in the official records and are a bar for him receiving VA benefits under 38 C.F.R. § 3.12.

There are exceptions available to the appellant that might mitigate the bar from receiving VA benefits: (1) if the appellant is shown to have been "insane" at the time of the offense (38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2016); or, (2) if there are "compelling circumstances" to warrant the prolonged period of AWOL. 38 U.S.C.A. § 5303(a) (West 2014); 38 C.F.R. § 3.12(c)(6).

The evidence indicates that the appellant was not AWOL for a prolonged period of at least 180 days, as service personnel records indicate he was AWOL for a period of 22 days. Thus, the "compelling circumstances" exception is not applicable. 

Aside from the periods of AWOL, the record, as described above, shows a long list of infractions that together justify a finding that there was willful and persistent misconduct leading to the appellant's discharge from service.

There is no evidence that the appellant was "insane" while going AWOL or undertaking the other actions that lead to his early discharge from service. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). "Insanity" is a defense to all possible statutory and regulatory bars to VA benefits. 

In this instance, service treatment records do not reflect treatment for any psychiatric symptoms, nor is it demonstrated that during any of his periods of AWOL he was considered "insane" as defined under 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

The appellant has not presented any evidence or argument that his misconduct was due to mental incapacitation so severe that it was tantamount to insanity. The claims file does not contain any medical opinions to support a finding of insanity. There is no other evidence that the appellant was insane; incompetent or incapable of understanding the consequences of his actions in service.

As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The character of the appellant's service is a bar to VA benefits, and the appeal is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


